            Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 1 of 26



1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                       SEATTLE DIVISION

9
     AMANDA SCHICK,
10
                            Plaintiff,                      Civil Action No. 2:20-cv-01529-BJR
11
            v.
12
                                                        SUPPLEMENTAL DECLARATION OF
     STUDENT LOAN SOLUTIONS, LLC,                       CHAD V. ECHOLS IN OPPOSITION TO
13
                                                         PARTIAL SUMMARY JUDGMENT
14                          Defendant.

15

16          Chad V. Echols declares as follows:
17          1. I am over eighteen years of age, of sound mind, and fully competent to make this
18
                 declaration.
19
            2. I am an attorney of record for Defendant Student Loan Solutions, LLC (“SLS”) in this
20
                 action and make this declaration of my own personal knowledge.
21
            3. I have reviewed all relevant documents in this action, including Plaintiff Amanda
22
                 Schick’s (“Plaintiff”) responses to SLS’s discovery requests.
23
            4. SLS’s discovery requests specifically asked Plaintiff to produce her bank statements
24
                 for the time frame in which SLS’s documents show the loan at issue was disbursed,
25

                 and her bank statements for the time frame in which she made payments to Williams
     Declaration of Chad V. Echols                                   THE ECHOLS FIRM, LLC
                                                                           P.O. Box 12645
     PAGE 1                                                             Rock Hill, SC 29730
                                                                            803-329-1970
                                                                   chad.echols@theecholsfirm.com
            Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 2 of 26



1               & Fudge, Inc.
2           5. Despite claiming to have provided such bank statements, no bank statements were
3
                included in Plaintiff’s document production.
4
            6. Plaintiff’s discovery responses also contain inconsistent positions and statements.
5
            7. I assisted in the drafting of a letter to send to Plaintiff’s counsel regarding what we
6
                believe to be the deficiencies in Plaintiff’s discovery responses.
7
            8. I received a response to that letter on April 1, 2021, which included an offer to confer
8
                next week. In addition to the letter, I received supplemental discovery responses from
9
                Plaintiff. However, the supplemental responses were limited to two monthly bank
10

11              statements, and identification of the same, which purport to show parking and mail

12              expenses incurred by Plaintiff, as identified by Plaintiff in ¶¶ 20-21 of her declaration.

13          9. Because Plaintiff did not produce bank statements for either the time period in which

14              the loan was disbursed or the time period in which payments were made to Williams &
15              Fudge, Inc., we have attempted to obtain those statements from another source. To that
16
                end, I sent a subpoena to Plaintiff’s bank for the statements. A true and correct copy
17
                of the subpoena, cover letter, and shipping information is attached hereto as Exhibit
18
                A. A true and correct copy of the printout from the shipper showing the envelope
19
                containing the subpoena was received is attached hereto as Exhibit B.
20
            10. Additionally, after receiving Plaintiff’s discovery responses but prior to Plaintiff’s
21
                filing of her motion for partial summary judgment, counsel determined a deposition of
22

23
                Plaintiff was necessary because of the inconsistent and contradictory responses

24              Plaintiff provided in her discovery responses.       Counsel has not yet noticed the

25              deposition or conferred with Plaintiff’s counsel about available dates because we


     Declaration of Chad V. Echols                                    THE ECHOLS FIRM, LLC
                                                                            P.O. Box 12645
     PAGE 2                                                              Rock Hill, SC 29730
                                                                             803-329-1970
                                                                    chad.echols@theecholsfirm.com
            Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 3 of 26



1               believe a deposition would be most fruitful after receiving all relevant documents,
2               including Plaintiff’s bank statements. Since those documents have not yet been
3
                received and discovery remains ongoing, no deposition has been scheduled.
4
            11. Depending on when the bank statements are received and their contents, and depending
5
                on what Plaintiff says in her deposition, additional discovery may be warranted.
6
            12. SLS cannot present all the facts essential to its opposition to Plaintiff’s motion and/or
7
                to prove its position until additional discovery is completed.        Specifically, at a
8
                minimum, SLS needs the requested bank statements and Plaintiff’s testimony which is
9
                all important and relevant.
10

11          13. SLS has been diligent in pursuing discovery in this case, and given the discovery

12              deadlines identified by the Court in this case, SLS anticipates being able to obtain the

13              discovery it knows it needs, as well as any additional discovery it cannot yet know it

14              needs, prior to the discovery deadline.
15          14. On April 6, 2021, Wells Fargo provided responses directly to me. Attached as Exhibit
16
                C is a true and correct copy of the “Business Records Declaration” I received from
17
                Wells Fargo.         Attached as Exhibit D are true and correct copies (with privacy
18
                redactions) of two of the bank statements Wells Fargo provided.
19
            15. The bank statements provided by Wells Fargo show Plaintiff had at least one additional
20
                account between August, 1, 2007 and December 1, 2007, which she failed to disclose.
21
                See Ex. D, pp. 1-4 and Declaration of Michael S. O’Meara (“O’Meara Decl.”), DE
22

23
                22-4, ¶ 4 and DE 22-5, Ex. B, p. 10, Int. Resp. # 15.

24          16. The bank statements provided by Wells Fargo also show the following deposit in 2017:

25

                See Ex. D., p. 6.
     Declaration of Chad V. Echols                                   THE ECHOLS FIRM, LLC
                                                                           P.O. Box 12645
     PAGE 3                                                             Rock Hill, SC 29730
                                                                            803-329-1970
                                                                   chad.echols@theecholsfirm.com
            Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 4 of 26



1           17. This deposit suggests Plaintiff may have at least one more undisclosed checking
2               account, especially considering there is no corresponding withdrawal from her other
3
                Wells Fargo checking account. See Ex. D, pp. 1-4.
4
            18. There is no loan of this size in Plaintiff’s student ledgers from Multnomah University,
5
                and the timing appears to directly contradict her declaration under penalty of perjury.
6
                See O’Meara Decl., DE 22-4, ¶ 4 and DE 22-5, Ex. B., at SCHICK000123-
7
                SCHICK000131 and Declaration of Amanda Schick (“Schick Decl.”), DE 19-1, ¶¶ 4-
8
                5 and Ex. A.
9
            19. The only two student loans Plaintiff identified in her bankruptcy petition which could
10

11              be the source of these funds are the loan at issue, which was originally owed to Bank

12              of America, N.A. and now is owed to SLS, and a loan from America Education Services

13              (“AES”), with an account number ending in 0769. See O’Meara Decl., DE 22-4, ¶ 4

14              and DE 22-5, Ex. B., at SCHICK000019-SCHICK000023.
15          20. The bank statements provided by Wells Fargo also show the following withdrawal in
16
                2017:
17

18
                See Ex. D., p. 8.
19
            21. This entry appears to be a payment to an AES student loan, with an account number
20
                ending in 0769.
21
            22. This payment suggest the source of the $25,000 deposit was not the AES loan. The
22
                only other possible obligation Plaintiff identifies in her bankruptcy petition which
23
                could be the source of these funds in the loan at issue. See O’Meara Decl., DE 22-4, ¶
24

25
                4 and DE 22-5, Ex. B., at SCHICK000019-SCHICK000023.


     Declaration of Chad V. Echols                                  THE ECHOLS FIRM, LLC
                                                                          P.O. Box 12645
     PAGE 4                                                            Rock Hill, SC 29730
                                                                           803-329-1970
                                                                  chad.echols@theecholsfirm.com
            Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 5 of 26



1           23. At a minimum, these bank statement show that a deposition of Plaintiff is necessary,
2               and that additional subpoenas may need to be issued.
3
          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED
4
     STATES AND THE STATE OF WASHINGTON THAT THE FOREGOING IS TRUE AND
     CORRECT.
5
            DATED this 7th day of April, 2021 at Rock Hill, SC.
6

7
                                                        /s/ Chad V. Echols
8                                                       Chad V. Echols
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     Declaration of Chad V. Echols                                  THE ECHOLS FIRM, LLC
                                                                          P.O. Box 12645
     PAGE 5                                                            Rock Hill, SC 29730
                                                                           803-329-1970
                                                                  chad.echols@theecholsfirm.com
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 6 of 26




           EXHIBIT A
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 7 of 26
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 8 of 26
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 9 of 26
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 10 of 26
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 11 of 26
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 12 of 26




            EXHIBIT B
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 13 of 26
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 14 of 26




           EXHIBIT C
                        Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 15 of 26
                                                                                                                  Summons and Subpoenas Department
                                                                                                                  PO Box 29728 S4001-01F
                                                                                                                  Phoenix, AZ 85038
                                                                                                                  Voice: (480)724-2000




                                                  BUSINESS RECORDS DECLARATION
I, Rachel Finn, am over the age of eighteen and I declare that I am employed by Wells Fargo Bank, N.A. ("Wells Fargo") in the
Summons and Subpoenas Department and am a duly authorized and qualified witness to certify the authenticity of the attached
documents and/or information produced pursuant to the legal order. Wells Fargo reserves the right to designate another
Custodian as it deems appropriate in the event an actual appearance is required concerning the records produced. I certify that
the attached records:
       A)     Were prepared by personnel of Wells Fargo in the ordinary course of business at or near the time of the acts,
              conditions or events described in the records; and
       B)     It was the ordinary course of business for Wells Fargo employees or representatives with knowledge of the act, event,
              or condition recorded to make the record or transmit the information therein to be included in such record.
       C)     The records attached are true and correct copies of the business records as maintained by Wells Fargo.

The records produced are described as follows:

                                                                 Case number: 24957096
                                                                                                                                     Paper                Total
                                                                                                                                     Count               Copies
Document Type                                         Account #
Statements                                            XXXXXX5540                                                                         23                       23
Statements                                            XXXXXX5557                                                                        130                      130
Statements                                            XXXXXX5557                                                                         36                       36
Statements                                            XXXXXX4109                                                                 60                               60
                                                                                                           Total Copies Delivered:                               249



Additional comments:

The bank's standard record retention period is seven years.

I declare under penalty of perjury under the law(s) of the state of Washington that the foregoing is true and correct according to
my knowledge and belief. Executed on this 6th day of April, 2021, in the City of Tempe, State of ARIZONA.




 Subpoena Processing Representative

 Image copies of requested transactions may be missing for the following reasons:     Items not imaged, corrupted, blank, damaged, destroyed or not available,
 item(s) piggy-backed, electronic transaction(s). If the legal order requests certain types of loan information and other non-depository information, it was
 forwarded to other departments and they will respond to you directly.




                                             Case No: 24957096; Agency Case No: 220CV01529BJR


                                                                              1 of 1
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 16 of 26




           EXHIBIT D
             Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 17 of 26

Account Statement
September 19 through October 16, 2007
Account Number:          5540
Page 1 of 4




                         AMANDA L SCHICK
                         626 NE 93RD AVE
                         APT A
                         PORTLAND OR 97220−4538




Thank you for banking with Wells Fargo. For assistance, call: 1−800−TO−WELLS (1−800−869−3557), TDD number (for the hearing
impaired only):1−800−877−4833. Or write: WELLS FARGO BANK, N.A., SELAH, P.O. BOX 6995, PORTLAND, OR 97228−6995.




Announcing a change that will affect ATM Cards and Check Cards when used at non−Wells Fargo ATMs in the Instant Cash network.
This change will not impact functionality at Wells Fargo ATMs. Beginning 1/28/08 at selected Instant Cash ATMs, ATM/Check Cards
will be able to access only one primary checking and one primary savings account. This change will be rolled out at Instant Cash
ATMs throughout 2008. If you have any questions, please call us at the number listed on your account statement. We appreciate your
business and look forward to continuing to serve your financial needs.



Wells Fargo Free Checking
Amanda L Schick
Account Number:              5540




Activity summary
Balance on 09/18
Deposits
Withdrawals                                                             − 57.98

Balance on 10/16



Before you leave on your next vacation, don’t forget to get American Express Travelers Cheques. For more information and to
purchase your Travelers Cheques, talk to your local banker. Or sign on to Wells Fargo Online Banking at wellsfargo.com and select
"Account Services" then "Order Travelers Cheques".




Continued on next page
             Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 18 of 26

September 19 through October 16, 2007
Account Number:          5540
Page 2 of 4




Activity detail
Deposits
Date        Description                                                                                                         $ Amount

09/24

Total deposits


Withdrawals
Other withdrawals
Date        Description                                                                                                         $ Amount

09/24                                                                                                                              10.00
10/01                                                                                                                               9.99

10/01                                                                                                                              10.00
10/09                                                                                                                              10.00
10/15                                                                                                                              10.00
10/16                                                                                                                               7.99


Total other withdrawals                                                                                                          $57.98

Important Visa Account Updater Change: Effective November 12, 2007, Wells Fargo is expanding the Visa Account Updater Service
(VAU) to include changes to a cardholder’s card number as a result of a card reported as lost/stolen, unless there is reported fraud on
the card number that is being replaced. Because not all merchants subscribe to the VAU Service, you should always notify each
individual merchant of your new card number.



Daily balance summary
Date                           $ Balance        Date                           $ Balance        Date                           $ Balance

09/18                                           10/01                                           10/15
09/24                                           10/09                                           10/16




Direct Deposit Advance (Lender − Wells Fargo Bank, N.A.)
Outstanding advance balance as of the beginning of this statement period including Finance Charges
Outstanding advance balance as of the end of this statement period including Finance Charges

Finance Charges incurred on advances taken during this statement period

Current advance credit limit




Continued on next page
           Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 19 of 26

September 19 through October 16, 2007
Account Number:          5540
Page 3 of 4




USE THE DIRECT DEPOSIT ADVANCE SERVICE TO ACCESS UP TO $500 PRIOR TO RECEIVING
YOUR RECURRING DIRECT DEPOSIT INCOME. JUST USE THE ATM, ONLINE OR CALL THE
PHONE BANK. SEE THE DIRECT DEPOSIT ADVANCE SERVICE AGREEMENT AND PRODUCT
GUIDE FOR COMPLETE DETAILS.




Thank you for banking with Wells Fargo.
                      Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 20 of 26




Account Balance Calculation Worksheet                                               In Case of Errors or Questions About Your Electronic
                                                                                    Transfers (Including Direct Deposit Advance or Deposit
1. Use the following worksheet to calculate your overall account balance.           Advance * Transactions)
2. Go through your register and mark each check, withdrawal, ATM transaction,
   payment, deposit or other credit listed on your statement. Be sure that your     Telephone us at the number printed on the front of this statement or write us at Wells
   register shows any interest paid into your account and any service charges,      Fargo Bank, P.O. Box 6995, Portland, OR 97228−6995 as soon as you can, if you
   automatic payments or ATM transactions withdrawn from your account               think your statement or receipt is wrong or if you need more information about a
   during this statement period.                                                    transfer on the statement or receipt. We must hear from you no later than 60 days
3. Use the chart below, list any deposits, transfers to your account, outstanding   after we sent you the FIRST statement on which the error or problem appeared.
   checks, ATM withdrawals, ATM payments or any other withdrawals
   (including any from previous months) which are listed in your register but not   1. Tell us your name and account number (if any).
   shown on your statement.
                                                                                    2. Describe the error or the transfer you are unsure about, and explain as clearly as
                                                                                       you can why you believe it is an error or why you need more information.
                               ITEMS OUTSTANDING

     NUMBER                                              AMOUNT                     3. Tell us the dollar amount of the suspected error.

                                                                                    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                    than 10 business days to do this, we will credit your account for the amount you think
                                                                                    is in error, so that you will have the use of the money during the time it takes us to
                                                                                    complete our investigation.

                                                                                    If the error concerns a Direct Deposit Advance or Deposit Advance transaction, you
                                                                                    do not have to pay any amount in question while we are investigating, but you are still
                                                                                    obligated to pay the parts of your Direct Deposit Advance or Deposit Advance
                                                                                    transaction that are not in question. While we are investigating your question, we
                                                                                    cannot report you as delinquent or take any action to collect the amount you question.

                                                                                    * The Deposit Advance service is not available in all states.


                                                                                    To Dispute or Report Inaccuracies in Information We Have
                                                                                    Furnished to a Consumer Reporting Agency About Your
                                                                                    Accounts
                                                                                    You have the right to dispute the accuracy of information that Wells Fargo Bank, N.A.
                                                                                    has furnished to a consumer reporting agency by writing to us at Wells Fargo
                                                                                    Servicing, P.O. Box 14415, Des Moines, IA 50306−3415. Please describe the specific
                                                                                    information that is inaccurate or in dispute and the basis for the dispute along with all
                                                                                    supporting documentation. If you believe the information furnished is the result of
                                                                                    identity theft, please provide us with an identity theft report.




           TOTAL             $
                                                                                                                         Are you interested in...
      ENTER
                                                                                                    Purchasing a home?      Call us at 1−800−866−0743
 A The NEW BALANCE shown on your statement $                                                        Getting a student loan? Call us at 1−888−945−5373
                                                                                                    Optimizing home equity? Call us at 1−866−259−0890
      ADD

 B Any deposits listed in your                  $
      register or transfers into
      your account which are not                $
      shown on your statement.
                                                $

                                               +$

                                               TOTAL ..................       $

      CALCULATE THE SUBTOTAL                            ...................   $
      (Add Parts A and B)

      SUBTRACT

 C The total outstanding checks and
      withdrawals from the chart above .................. −$

      CALCULATE THE ENDING BALANCE
      (Part A + Part B −Part C)
      This amount should be the same
      as the current balance shown in
      your check register ............................................        $

 d   2006 Wells Fargo Bank, N.A. All rights reserved.
             Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 21 of 26

Account Statement
September 8 through October 4, 2007
Account Number:          5557
Page 1 of 6




                         AMANDA L SCHICK
                         626 NE 93RD AVE
                         APT A
                         PORTLAND OR 97220−4538




Thank you for banking with Wells Fargo. For assistance, call: 1−800−TO−WELLS (1−800−869−3557), TDD number (for the hearing
impaired only):1−800−877−4833. Or write: WELLS FARGO BANK, N.A., SELAH, P.O. BOX 6995, PORTLAND, OR 97228−6995.




Announcing a change that will affect ATM Cards and Check Cards when used at non−Wells Fargo ATMs in the Instant Cash network.
This change will not impact functionality at Wells Fargo ATMs. Beginning 1/28/08 at selected Instant Cash ATMs, ATM/Check Cards
will be able to access only one primary checking and one primary savings account. This change will be rolled out at Instant Cash
ATMs throughout 2008. If you have any questions, please call us at the number listed on your account statement. We appreciate your
business and look forward to continuing to serve your financial needs.



Wells Fargo Free Checking
Amanda L Schick
Account Number:              5557




Activity summary
Balance on 09/07
Deposits                                                              27,453.75
Withdrawals                                                         − 27,370.03

Balance on 10/04



Before you leave on your next vacation, don’t forget to get American Express Travelers Cheques. For more information and to
purchase your Travelers Cheques, talk to your local banker. Or sign on to Wells Fargo Online Banking at wellsfargo.com and select
"Account Services" then "Order Travelers Cheques".




Continued on next page
            Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 22 of 26

September 8 through October 4, 2007
Account Number:          5557
Page 2 of 6




Activity detail
Deposits
Date       Description                                                                      $ Amount

09/17                                                                                         200.00
09/17                                                                                         390.00
09/21                                                                                         363.75
09/28      Online Transfer Ref #      TP5F From Checking Student Loan                      25,000.00
09/28                                                                                       1,000.00
10/01                                                                                         500.00

Total deposits                                                                            $27,453.75


Withdrawals
Checks
Number      Date          $ Amount     Number     Date         $ Amount   Number   Date     $ Amount

3451        09/18            40.00     3453       10/01         950.00
3452        09/26            97.00     3454       10/02         150.00

Total checks                                                                               $1,237.00

Other withdrawals
Date       Description                                                                      $ Amount

09/10                                                                                          61.15

09/10                                                                                          35.51

09/10                                                                                          11.90

09/10                                                                                           4.75

09/10                                                                                          28.31

09/10                                                                                          15.14

09/11                                                                                          15.00

09/11                                                                                          10.25

09/11                                                                                           6.54

09/11                                                                                           6.22

09/11                                                                                           1.98


Continued on next page
Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 23 of 26
           Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 24 of 26

September 8 through October 4, 2007
Account Number:          5557
Page 4 of 6




Other withdrawals −continued
Date      Description                                                          $ Amount

09/24                                                                             9.00

09/24                                                                             6.75

09/24                                                                             5.96

09/24                                                                             5.75

09/24                                                                             4.39

09/24                                                                             4.35

09/24                                                                             4.19

09/25                                                                            17.00

09/25                                                                             2.80

09/25                                                                            30.00
09/25                                                                           100.00
09/25                                                                            14.98

09/25                                                                             6.00

09/26                                                                            20.44

09/27                                                                            11.37

09/27                                                                             7.49

09/27                                                                             6.38

09/28                                                                             7.30

09/28                                                                            46.33

10/01                                                                            29.25

10/01                                                                            22.90

10/01                                                                            10.82

10/01                                                                             9.38

10/01                                                                             4.68



Continued on next page
             Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 25 of 26

September 8 through October 4, 2007
Account Number:          5557
Page 5 of 6




Other withdrawals −continued
Date        Description                                                                                                         $ Amount

10/01                                                                                                                               2.90

10/02       Aes Stdnt Loan                         0769 Amanda L Schick                                                       25,000.00

Total other withdrawals                                                                                                      $26,133.03

Total withdrawals                                                                                                            $27,370.03

Important Visa Account Updater Change: Effective November 12, 2007, Wells Fargo is expanding the Visa Account Updater Service
(VAU) to include changes to a cardholder’s card number as a result of a card reported as lost/stolen, unless there is reported fraud on
the card number that is being replaced. Because not all merchants subscribe to the VAU Service, you should always notify each
individual merchant of your new card number.



Daily balance summary
Date                           $ Balance        Date                           $ Balance        Date                           $ Balance

09/07                                           09/18                                           09/26
09/10                                           09/19                                           09/27                            276.09
09/11                                           09/20                                           09/28                         26,222.46
09/12                                           09/21                                           10/01                         25,692.53
09/14                                           09/24                                           10/02                            542.53
09/17                                           09/25




Direct Deposit Advance (Lender − Wells Fargo Bank, N.A.)
Outstanding advance balance as of the beginning of this statement period including Finance Charges
Outstanding advance balance as of the end of this statement period including Finance Charges

Finance Charges incurred on advances taken during this statement period

Current advance credit limit

USE THE DIRECT DEPOSIT ADVANCE SERVICE TO ACCESS UP TO $500 PRIOR TO RECEIVING
YOUR RECURRING DIRECT DEPOSIT INCOME. JUST USE THE ATM, ONLINE OR CALL THE
PHONE BANK. SEE THE DIRECT DEPOSIT ADVANCE SERVICE AGREEMENT AND PRODUCT
GUIDE FOR COMPLETE DETAILS.




Thank you for banking with Wells Fargo.
                      Case 2:20-cv-01529-BJR Document 23-1 Filed 04/07/21 Page 26 of 26




Account Balance Calculation Worksheet                                               In Case of Errors or Questions About Your Electronic
                                                                                    Transfers (Including Direct Deposit Advance or Deposit
1. Use the following worksheet to calculate your overall account balance.           Advance * Transactions)
2. Go through your register and mark each check, withdrawal, ATM transaction,
   payment, deposit or other credit listed on your statement. Be sure that your     Telephone us at the number printed on the front of this statement or write us at Wells
   register shows any interest paid into your account and any service charges,      Fargo Bank, P.O. Box 6995, Portland, OR 97228−6995 as soon as you can, if you
   automatic payments or ATM transactions withdrawn from your account               think your statement or receipt is wrong or if you need more information about a
   during this statement period.                                                    transfer on the statement or receipt. We must hear from you no later than 60 days
3. Use the chart below, list any deposits, transfers to your account, outstanding   after we sent you the FIRST statement on which the error or problem appeared.
   checks, ATM withdrawals, ATM payments or any other withdrawals
   (including any from previous months) which are listed in your register but not   1. Tell us your name and account number (if any).
   shown on your statement.
                                                                                    2. Describe the error or the transfer you are unsure about, and explain as clearly as
                                                                                       you can why you believe it is an error or why you need more information.
                               ITEMS OUTSTANDING

     NUMBER                                              AMOUNT                     3. Tell us the dollar amount of the suspected error.

                                                                                    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                    than 10 business days to do this, we will credit your account for the amount you think
                                                                                    is in error, so that you will have the use of the money during the time it takes us to
                                                                                    complete our investigation.

                                                                                    If the error concerns a Direct Deposit Advance or Deposit Advance transaction, you
                                                                                    do not have to pay any amount in question while we are investigating, but you are still
                                                                                    obligated to pay the parts of your Direct Deposit Advance or Deposit Advance
                                                                                    transaction that are not in question. While we are investigating your question, we
                                                                                    cannot report you as delinquent or take any action to collect the amount you question.

                                                                                    * The Deposit Advance service is not available in all states.


                                                                                    To Dispute or Report Inaccuracies in Information We Have
                                                                                    Furnished to a Consumer Reporting Agency About Your
                                                                                    Accounts
                                                                                    You have the right to dispute the accuracy of information that Wells Fargo Bank, N.A.
                                                                                    has furnished to a consumer reporting agency by writing to us at Wells Fargo
                                                                                    Servicing, P.O. Box 14415, Des Moines, IA 50306−3415. Please describe the specific
                                                                                    information that is inaccurate or in dispute and the basis for the dispute along with all
                                                                                    supporting documentation. If you believe the information furnished is the result of
                                                                                    identity theft, please provide us with an identity theft report.




           TOTAL             $
                                                                                                                         Are you interested in...
      ENTER
                                                                                                    Purchasing a home?      Call us at 1−800−866−0743
 A The NEW BALANCE shown on your statement $                                                        Getting a student loan? Call us at 1−888−945−5373
                                                                                                    Optimizing home equity? Call us at 1−866−259−0890
      ADD

 B Any deposits listed in your                  $
      register or transfers into
      your account which are not                $
      shown on your statement.
                                                $

                                               +$

                                               TOTAL ..................       $

      CALCULATE THE SUBTOTAL                            ...................   $
      (Add Parts A and B)

      SUBTRACT

 C The total outstanding checks and
      withdrawals from the chart above .................. −$

      CALCULATE THE ENDING BALANCE
      (Part A + Part B −Part C)
      This amount should be the same
      as the current balance shown in
      your check register ............................................        $

 d   2006 Wells Fargo Bank, N.A. All rights reserved.
